DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
 This action is in reply to the claims filed on 06/13/2022.  
Claims 1, 4-6, 14-15, and 26-28 have been amended.
Claim 16 is canceled.
Claims 1-2, 4-6, 8, 13-15, 17-20, and 25-30 are  currently pending and have been examined.
Response to Arguments
 Applicant’s arguments, see page 7 of Applicant’s response filed 06/13/2022, with respect to the double patenting rejection have been fully considered, but they are not persuasive. Examiner respectfully notes that the additional limitations are taught by claim 3 of the ‘303 patent.
Applicant’s arguments, see page 7 of Applicant’s response filed 06/13/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, and they are persuasive. The 35 U.S.C. 101 rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8, 13-14, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,607,303. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the recited claims are taught by claims 1-19 of the ‘303 patent. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 30 recites “means for determining the energy response function.” This limitation is interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic (U.S. PG Pub. No. 20120083930; hereinafter "Ilic") in view of Hao et. al. (U.S. PG Pub. No. 20030041002; hereinafter "Hao") further in view of Philpott et. al. ("Optimized Demand-Side Bids in Day-Ahead Electricity Markets", IEEE Transactions on Power Systems, 21, No. 2, 488, 498, (2006); hereinafter “Philpott”) and further in view of Xu et al. ("A simplified dynamic model for existing buildings using CTF and thermal network models, International Journal of Thermal Sciences, Volume 47, Issue 9, 1249, 1262, September, 2008; hereinafter "Xu").
As per claim 1, Ilic teaches:
A method comprising:
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method use bids from an energy consumer to an energy supplier. (Ilic: abstract, paragraph [0026], Figs. 6, 7)
 determining an energy response function characterized by a parameter vector, the energy response function relating price data for one or more energy prices to quantity data for power to be consumed by a thermostatically controlled load, the load being  situated to receive power from a power grid;
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price) and may comprise a thermal model of the building. (Ilic: paragraph [0023, 50, 94-99, 105], Figs. 2, 3, 7, 8) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
With respect to the following limitation:
sending the parameter vector as a bid for power for a finite time period based on the energy response to a coordinator;
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a vector) each of which correlates with a corresponding price of a set of prices, at which the power amount should be demanded. (Hao: paragraph [0069]) Hao teaches combining the above elements with the teachings of Ilic for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic to achieve the aforementioned benefits.
To the extent that Ilic in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Philpott with the teachings of Ilic in view of Hao to achieve the aforementioned benefits.
Ilic in view of Hao further in view of Philpott further teaches:
responsive to the sending of the parameter vector, receiving a clearing price from the coordinator;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists.
responsive to the receiving of the clearing price, sending a signal to cause actuation of the load during the finite time period;
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
With respect to the following limitation:
the energy response function being based at least in part on inner mass temperature comprising an estimated current temperature of one or more solid objects within a region being heated or cooled by the load. 
 Ilic teaches that the ambient temperature within the building may be used in determining the model, and therefore strongly suggests that the energy response function may be based on an inner mass temperature comprising an estimated current temperature of one or more solid objects within a region being heated or cooled. (Ilic: paragraph [0047, 49, 71]) Further, Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price) and may comprise a thermal model of the building. (Ilic: paragraph [0023, 50, 94-99, 105], Figs. 2, 3, 7, 8)
To the extent that Ilic in view of Hao further in view of Philpott does not explicitly teach that the energy consumption and thermal model consider the mass of an internal object, Xu teaches this element. Xu teaches that a thermal model for a building which estimates the energy consumption used by an HVAC system to cool a building to a given temperature may take into account temperature of the internal thermal mass of the building. (Xu: Introduction, first full paragraph; ""Methodology of existing building modeling"" outlining a thermal model in Eqs. 1-7 taking into account T_im when determining cooling load Q_est; Fig. 1 showing T_im) Xu teaches combining the above elements with the teachings of Ilic in view of Hao further in view of Philpott for the benefit of providing performance benchmark for performance evaluation and diagnosis at building level and performance prediction for air-conditioning system optimal control. (Xu: abstract) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Ilic in view of Hao further in view of Philpott to achieve the aforementioned benefits. 
As per claim 2, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the clearing price  is based at least in part on the bid and on bids received from a plurality of additional loads.  
 Ilic teaches that the system may receive a clearing price from one or more energy suppliers (at a tertiary level), wherein the price is not known at the time of the model creation. (Ilic: paragraphs [0061-63, 97-100], Figs. 3, 4, 5, 7) Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists.  Hao also teaches that the clearing price may be based on a maximum feeder power constraint. (Hao: paragraphs [0059, 82]) The motivation to combine Hao persists.
As per claim 4, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the energy response function is further based on at least one or more of a consumption state of the load and an air temperature.
 Ilic teaches that the mathematical model may be based on a consumption state of the load as well as an air temperature/inner mass temperature. (Ilic: paragraph [0045, 71, 94])
As per claim 6, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the energy response function is based at least in part on an equivalent thermal parameter model and a control policy indicating one or more power states for the load.  
 Ilic teaches that the energy response function may be based on an equivalent thermal parameter model which dictates whether a load should be turned on or off. (Ilic: paragraphs [0044, 47, 70-73])
As per claim 8, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the bid includes two or more prices and two or more respectively corresponding quantities.  
 Ilic teaches that the bid may comprise prices and corresponding quantities for energy purchase. (Ilic: paragraphs [0084-87, 99])
As per claim 13, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above, and further teaches:
One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 1.  
 Ilic teaches that the system and method may be implemented via a computer encoded with software and therefore teaches a non-transitory computer readable medium storing instructions that when executed by a computer cause the system to perform the outlined functions. (Ilic: paragraph [0045, 55]) See above for teachings of the method of claim 1.
As per claim 25, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the clearing price is based at least in part on a feeder power constraint.  
Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) The motivation to combine Hao persists.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Hao further in view of Philpott further in view of Xu and further in view of Chassin et al. (U.S. PG Pub. NO. 20100106332; hereinafter "Chassin").
As per claim 5, Ilic in view of Hao further in view of Philpott further in view of Xu teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 wherein the energy response function is based at least in part on a user response parameter selected using a touch screen display, the user response parameter relating energy price and a selected user comfort level.  
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
Chassin, however, teaches that a user's comfort setting vis a vis prices may be received at a touchscreen. (Chassin: paragraph [0144]) It can be seen that each element is taught by either Ilic, Hao, Philpott, and Xu, or by Chassin. Receiving such information at a touch screen, as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic, Hao, Philpott, and Xu. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chassin with the teachings of Ilic, Hao, Philpott, and Xu, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 14, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu further in view of Hao and further in view of Philpott. 
As per claim 14, Ilic teaches:
An apparatus comprising:
Ilic teaches a system and method for controlling one or more loads, which may be thermostatic. (Ilic: abstract, paragraphs [0025, 47,70])
 at least one sensor configured to generate temperature data used to determine an energy response function;
Ilic teaches one or more sensors which may sense temperature data. (Ilic: paragraph [0049], Figs. 2, 4) Ilic further teaches that this data may be used to determine the energy response model. Id.
a network adapter;
Ilic teaches that the aggregator module may send the bids to the power generator over the internet and therefore teaches a network adapter configured to transmit the bid to the coordinator. (Ilic: paragraph [0027, 46-47, 61, 62, 78], Figs, 2-5)
at least one processor;
Ilic teaches one or more processors. (Ilic: paragraph [0050-52], Figs 2, 4)
 and  computer-readable storage media storing computer-executable instructions that when executed by the processors, cause the apparatus to perform a method of operating a thermostatically controlled load,
 Ilic teaches that the system and method may be implemented via a computer encoded with software and therefore teaches a non-transitory computer readable medium storing instructions that when executed by a computer cause the system to perform the functions of the system. (Ilic: paragraph [0045, 55]) Ilic teaches that the method performed may comprise operation of a load. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
With respect to the following limitation:
 the computer-executable instructions comprising: instructions that cause the apparatus to determine an energy response function characterized by a parameter vector, the determining including estimating a current temperature of one or more solid objects within a region being heated or cooled by the load; 
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7) Ilic teaches that the ambient temperature within the building may be used in determining the model, and therefore strongly suggests that the energy response function may be based on an inner mass temperature comprising an estimated current temperature of one or more solid objects within a region being heated or cooled. (Ilic: paragraph [0047, 49, 71]) Further, Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price) and may comprise a thermal model of the building. (Ilic: paragraph [0023, 50, 94-99, 105], Figs. 2, 3, 7, 8)
To the extent that Ilic does not explicitly teach that the energy consumption and thermal model consider the mass of an internal object, Xu teaches this element. Xu teaches that a thermal model for a building which estimates the energy consumption used by an HVAC system to cool a building to a given temperature may take into account temperature of the internal thermal mass of the building. (Xu: Introduction, first full paragraph; "Methodology of existing building modeling" outlining a thermal model in Eqs. 1-7 taking into account T_im when determining cooling load Q_est; Fig. 1 showing T_im) Xu teaches combining the above elements with the teachings of Ilic for the benefit of providing performance benchmark for performance evaluation and diagnosis at building level and performance prediction for air-conditioning system optimal control. (Xu: abstract) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Ilic to achieve the aforementioned benefits.
With respect to the following limitation:
instructions that cause the apparatus to, with the network adapter, send the parameter vector as a bid for power for a time period to a coordinator;
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a vector) each of which correlates with a corresponding price of a set of prices, at which the power amount should be demanded. (Hao: paragraph [0069]) Hao teaches combining the above elements with the teachings of Ilic for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic to achieve the aforementioned benefits.
To the extent that Ilic in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Philpott with the teachings of Ilic in view of Hao to achieve the aforementioned benefits.
Ilic in view of Hao further in view of Philpott further teaches:
instructions that cause the apparatus to receive a clearing price from the coordinator;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists.
and instructions that cause the apparatus to, responsive to receiving the clearing price, send a signal to cause an actuator to actuate the load during the time period.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 26, Ilic in view of Xu in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
 wherein the energy response is a function of a user response parameter relating energy price to a user comfort level selecting using a user preference control coupled to the apparatus.  
 Ilic teaches that the mathematical model may be based on a consumption state of the load as well as an air temperature/inner mass temperature. (Ilic: paragraph [0045, 71, 94])
As per claim 27, Ilic in view of Xu in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
 wherein the determination of the energy response function is further based on a user response parameter relating energy price to a user comfort level selecting using a user preference control coupled to the apparatus.
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
As per claim 29, Ilic in view of Xu in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the computer-executable instructions further comprise instructions causing the apparatus to send the signal to a plurality of thermostatically-controlled loads.  
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5) Ilic teaches a number of loads. (Ilic: paragraph [0050], Fig. 2) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
As per claim 30, Ilic in view of Xu in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above, and further teaches:
means for determining the energy response function.   
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is correlated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7)
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu further in view of Hao further in view of Philpott and further in view of Chassin.
As per claim 28, Ilic in view of Hao further in view of Philpott teaches all of the limitations of claim 14, as outlined above. With respect to the following limitation:
a touch screen display providing a user preference control and a temperature control;
 Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72])
Chassin, however, teaches that a user's comfort setting vis a vis prices may be received at a touchscreen. (Chassin: paragraph [0144]) It can be seen that each element is taught by either Ilic, Xu, Haw, and Philpott or by Chassin. Receiving such information at a touch screen, as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic, Xu, Haw, and Philpott. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chassin with the teachings of Ilic, Xu, Haw, and Philpott, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 Ilic in view of Xu further in view of Hao further in view of Philpott and further in view of Chassin further teaches:
and wherein the computer-executable instructions further comprise instructions that cause the apparatus to determine an energy response function based on a desired room air temperature and a desired comfort level selected using the touch screen display.  
Ilic teaches that the energy response function may be based on a user response parameter which relates price to comfort level. (Ilic: paragraphs [0044, 47, 70-72]) 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu.
As per claim 15, Ilic teaches:
 A method of allocating power to a plurality of thermostatically controlled loads coupled to a power grid, the method comprising:
 Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
With respect to the following limitation:
 receiving one respective bid for each of the loads, each of the plurality of received bids being generated based on an energy response function which relates a price and a quantity of power bid for a bidding time period for the respective load the energy response function for one or more of the loads being determined based on at least in part on an inner mass temperature comprising an estimated current temperature of one or more solid objects within a region being heated or cooled by the load;
 Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price). (Ilic: paragraph [0050, 94-99], Figs. 2, 3, 7) Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to, and received by, an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7) Ilic teaches that the ambient temperature within the building may be used in determining the model, and therefore strongly suggests that the energy response function may be based on an inner mass temperature comprising an estimated current temperature of one or more solid objects within a region being heated or cooled. (Ilic: paragraph [0047, 49, 71]) Further, Ilic teaches that the system and method may create a mathematical model of energy usage as a function of cost for one or more loads which receive power from a power grid at an end user location, wherein the function may be characterized by a parameter vector (a set of energy amounts demanded each of which is corelated to a given energy price) and may comprise a thermal model of the building. (Ilic: paragraph [0023, 50, 94-99, 105], Figs. 2, 3, 7, 8)
To the extent that Ilic does not explicitly teach that the energy consumption and thermal model consider the mass of an internal object, Xu teaches this element. Xu teaches that a thermal model for a building which estimates the energy consumption used by an HVAC system to cool a building to a given temperature may take into account temperature of the internal thermal mass of the building. (Xu: Introduction, first full paragraph; "Methodology of existing building modeling" outlining a thermal model in Eqs. 1-7 taking into account T_im when determining cooling load Q_est; Fig. 1 showing T_im) Xu teaches combining the above elements with the teachings of Ilic for the benefit of providing performance benchmark for performance evaluation and diagnosis at building level and performance prediction for air-conditioning system optimal control. (Xu: abstract) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xu with the teachings of Ilic to achieve the aforementioned benefits.
Ilic in view of Xu further teaches:
determining a clearing price for the plurality of received bids;
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5)
and transmitting the clearing price to each of the loads; 
 Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
sending power to a selected one or more of the loads, the loads being selected based on the received bids and the clearing price.  
Ilic teaches that, responsive to a receipt of a clearing price (and an indication that the user has purchased an amount of energy for which the user has bid), the user's loads may be controlled during the proper time period. (Ilic: paragraphs [0014, 17, 25-27, 45, 54, 66-67, 75-76], Figs. 3, 5)
As per claim 20, Ilic in view of Xu further teaches:
A power grid, comprising:
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7)
an electric power distribution system configured to transmit electric power from one or more power sources to a plurality of thermostatically controlled loads;
Ilic teaches a system and method for determining an amount of energy to purchase based on user preferences, wherein the system and method comprises supplying bids from a supplier to a consumer of energy via a power grid and distribution system. (Ilic: abstract, paragraph [0026, 50, 94-99], Figs. 2, 3, 6, 7) Ilic teaches a number of loads. (Ilic: paragraph [0050], Fig. 2) Ilic further teaches that the loads may be thermostatically controlled, homogenous loads. (Ilic: paragraph [0023-24, 70, 79, 82, 83])
and a market coordinator configured to perform the method of claim 15.  
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061], Figs. 3, 5) See teachings above for the performance of the method of claim 15.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu further in view of Chassin.
As per claim 17, Ilic in view of Xu teaches all of the limitations of claim 15, as outlined above, but does not appear to explicitly teach:
wherein the determining the clearing price comprises producing a demand curve by ordering the received bids according to their respective prices.  
 Chassin, however, teaches that received bids may be sorted by price to create one or more demand curves for demand of energy. (Chassin: paragraph [0375]) It can be seen that each element is taught by either Ilic in view of Xu, or by Chassin. Ordering the received bids to produce the demand curve as taught by Chassin does not affect the normal functioning of the elements of the claim which are taught by Ilic in view of Xu. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Chassin with the teachings of Ilic in view of Xu since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu in view of Hao.
As per claim 18, Ilic in view of Xu teaches all of the limitations of claim 15, as outlined above, but does not appear to explicitly teach:
comparing a total quantity of power bid for the plurality of loads to a feeder power constraint representing the maximum power to be generated during the bidding time period;
 Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) Hao teaches combining the above elements with the teachings of Ilic in view of Xu for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic in view of Xu to achieve the aforementioned benefits.
Ilic in view of Xu in view of Hao further teaches:
and based on the comparing: if the total quantity of power bid is less than the feeder power constraint, then selecting the clearing price based on a wholesale market price, and 
if the total quantity of power bid is greater than the feeder power constraint, then selecting the clearing price such that the power consumed by bids exceeding the clearing price does not exceed the feeder power constraint.  
 Hao, however, teaches that a price for energy may be set such that the amount of energy sold at this price will not exceed a feeder power constraint. (Hao: paragraph [0038-39, 49, 59, 82-87]) The motivation to combine Hao persists. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Xu in view of Hao further in view of Philpott.
As per claim 19, Ilic in view of Xu teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein each of the plurality of received bids includes an energy to price function according to a parameter vector, and
 Ilic teaches that, based on mathematical model created, a bid for power for a finite period of time may be submitted to an energy supplier. (Ilic: paragraph [0094-99, 104], Fig. 7)
To the extent that Ilic in view of Xu does not explicitly teach that the bid is sent in vector form, Hao teaches this element. Hao teaches that a bid for power may be sent in the form of a set of power amounts demanded (a vector) each of which correlates with a corresponding price of a set of prices, at which the power amount should be demanded. (Hao: paragraph [0069]) Hao teaches combining the above elements with the teachings of Ilic in view of Xu for the benefit of reducing transaction costs. Id. Hao further teaches the benefits of overcoming the inefficiencies caused by separate auctions for individual electricity market commodities and lack of optimized scheduling and pricing in an electricity market. (Hao: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hao with the teachings of Ilic in view of Xu to achieve the aforementioned benefits.
To the extent that Ilic in view of Xu in view of Hao does not explicitly teach that the structure of the energy function is submitted, Philpott teaches this element. Philpott teaches, in the context of parameterized bidding of energy demand into a market coordinator, that a structure of a given energy function may accompany a bid. (Philpott: page 495, col. 2 showing the submission of p(q) and its structure between given ranges of values) Philpott teaches combining the above elements with the teachings of Ilic in view of Hao for the benefit of allowing purchasers to pay a smaller marginal price on segments of their load and for decreasing clearing prices in an electricity market. (Philpott: abstract, page 489 col. 2 paragraphs 2-4) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Philpott with the teachings of Ilic in view of Xu in view of Hao to achieve the aforementioned benefits.
Ilic in view of Xu in view of Hao further in view of Philpott further teaches:
wherein the parameter vector is substantially identical for each of the respective loads.  
Ilic teaches an electricity market at a secondary level which receives electricity bids and sends market prices based on those bids to one or more primary level local modules. (Ilic: paragraph [0061, 75-76], Figs. 3, 5) Hao further teaches the creation of a clearing price which is based on the one or more bids, and is sent to the market participants. (Hao: paragraphs [0012-14, 32-33, 36-38, 42-43, 47], Fig. 2, 3) The motivation to combine Hao persists. Philpott further teaches that a clearing price sent to bidders may be based upon the received bid as well as multiple other bids received. (Philpott: page 489, col. 2 paragraph 2; page 490 col. 1 paragraph 3; page 494 col. 2 paragraph 3; page 496 col. 1 paragraph 2) The motivation to combine Philpott persists. In teaching that each vector may be of the same form, Ilic in view of Xu in view of Hao further in view of Philpott teaches that the vectors may be "substantially identical." Examiner respectfully notes the breadth of this term (no specific similarities are required, therefore being of the same form teaches vectors which are "substantially identical") 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628